Argued April 20, 1932.
This purports to be a proceeding brought under the Uniform Declaratory Judgments Act of June 18, 1923, P. L. 840, to ascertain whether the City of Scranton or the County of Lackawanna is liable for the cost of advertising lists of delinquent city taxes. Petitioner is tax collector of the district and holds his office by virtue of the Act of 1929, P. L. 1643, which established a single tax office for cities of the second class A (under which class the City of Scranton is included) to collect city, school, county and poor taxes. His petition alleges delinquent city taxes for the year 1930 were duly advertised, as required by law, in four newspapers at a cost of $2,767.04; that petitioner is advised the costs of such advertising is a legal obligation of defendant county, and the county after demand refused to make payment therefor. The petition concludes with a prayer that a declaratory judgment be entered "declaring the rights, status and legal relations between your petitioner and the City of Scranton with respect to the indebtedness aforesaid," and that judgment be entered in the amount of the indebtedness against the County of Lackawanna. The court below entered judgment for defendant.
This proceeding obviously does not fall within the provisions of the Uniform Declaratory Judgments Act for several reasons. In the first place we are not satisfied there is present an actual controversy which could be ended by entering judgment for either party in this case. It is not clear from the record whether payment of the advertising costs has already been made or whether the amount in question is still due the various newspapers in which the lists were published. Apparently no conflict of interests exists between the tax collector *Page 12 
and the county, for the latter contends the city and not petitioner is liable for the indebtedness in question. Any opinion from us at this time would be merely advisory in nature, — a result not contemplated by the Declaratory Judgments Act: Reese v. Adamson, 297 Pa. 13, 17.
The petition must be dismissed for a further reason: the record fails to indicate that all interested parties have been joined in the proceeding. No judgment can be entered fixing liability upon the City of Scranton unless the municipality be joined as a party and given an opportunity to be heard in its own defense. To meet this omission, it is not sufficient to say that the learned counsel for petitioner is solicitor for that municipality. Under the Act of 1929, supra, the tax collector in cities of the second class A is not exclusively a city officer. His counsel cannot represent two parties before us whose interests may be divergent in many instances, including the case under consideration. For that reason the record is irregular and cannot be said to comply with the statute. "Jurisdiction will never be assumed unless the tribunal appealed to is satisfied that an actual controversy or the ripening seeds of one, exists between the parties, all of whom are sui juris and before the court, and that the declaration sought will be a practical help in ending the controversy": Kariher's Petition (No. 1), 284 Pa. 455, 471.
In Pittsburgh's Consolidated City Charter, 297 Pa. 502, 506, we said, referring to Reese v. Adamson, supra, "that where public officers are 'uncertain and insecure with respect to their legal status and duties,' unless they show an actual controversy, . . . . . . they are not entitled to relief by declaratory judgment." See also Wagner v. Co. of Somerset,96 Pa. Super. 434.
The judgment of the court below is reversed and the petition for a declaratory judgment is dismissed, the costs to be equally divided between the parties. *Page 13